UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2189



WALTER B. GRAVES,

                                             Plaintiff - Appellant,

          versus


RUBY LEA NICHOLAS; VIRGINIA BROWN EDWARDS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-97-130-2)


Submitted:   February 26, 1998             Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter B. Graves, Appellant Pro Se. Jonathan Lee Megerian, MEGERIAN
& WELLS, Asheboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action for lack of jurisdiction. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Graves v.
Nicholas, No. CA-97-130-2 (M.D.N.C. Aug. 22, 1997). We deny Appel-

lant's "Motion made to enter information." We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2